Citation Nr: 0914990	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a shell fragment wound of 
the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision issued by the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota, which denied the above claim.

The Board notes that the brief presented by the Veteran's 
representative in March 2009 references a TDIU claim 
(entitlement to total disability based on individual 
unemployability) and a secondary service connection claim for 
a right shoulder disorder; the representative urges that 
these claims are inextricably intertwined with the increased 
rating claim on appeal.  Based on the record currently before 
the Board, the only claim in appellate status is the 
increased disability rating claim for service-connected 
residuals of a shell fragment wound (SFW) of the right 
forearm.  There is no indication that a Remand is required in 
conjunction with the claim on appeal to address any matter 
relating to due process or evidentiary development.  As 
requested by the representative, the Board will consider the 
component of extra-schedular evaluation in conjunction with 
the adjudication of the increased rating claim in appellate 
status.   


FINDINGS OF FACT

1.  The Veteran's residuals of a SFW of the right forearm are 
manifested by moderate, but not moderately severe or severe 
muscle impairment, and an asymptomatic scar.  

2.  The SFW residuals have not been associated with or 
resulted in objective evidence of nerve/neurological 
impairment affecting the right upper extremity.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a SFW of the right forearm have not been met 
for any portion of the appeal period.  38 U.S.C.A. § 1155 
(West 2002& Supp. 2008); 38 C.F.R. §§  4.55, 4.56, 4.73, 
Diagnostic Code 5308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that: (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in March 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.

Here, because the Vazquez-Flores decision was not issued 
until relatively recently, the Veteran has not received VCAA 
notice specifically tailored to comply with it.  In Sanders, 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the Veteran, to show why the error is nonprejudicial, i.e., 
harmless. VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, Vazquez-Flores, 22 Vet. App. at 48.  ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the Veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  In this case, the Board finds 
that any notice error did not affect the essential fairness 
of the adjudication because the diagnostic criteria used to 
determine the relative severity of the SFW residuals were 
provided to him in a letter and notice documents accompanying 
a Statement of the Case (SOC) issued in March 2006 and a 
Supplemental Statement of the Case issued in June 2006.  
Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence to VA, and in the statements of 
his representative.  Additionally, the Veteran's 
representative referred to applicable rating criteria, to 
include the impact of the disability on the Veteran's 
employment and daily life, in the March 2009 appellant's 
brief.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the United 
States Court of Appeals for Veterans Claims (Court), 
nonetheless, determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the Veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted: 
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  See 
Sanders, 487 F.3d at 881.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records and his post-service VA medical records 
have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

The Veteran underwent a VA medical examination in April 2005 
which documented the symptoms and clinical findings 
associated with the SFW residuals of the right forearm and X-
ray films were taken.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA.

Factual Background

In a June 1971 rating decision, the RO granted service 
connection for residuals of a SFW of the right forearm and a 
noncompensable disability rating was assigned effective from 
March 1971, under Diagnostic Code 5308.

The grant was based upon (incomplete) service treatment 
record which include a separation examination report of 
December 1970 noting a history of a shrapnel wound to the 
right wrist with no residuals, sustained in July 1970.  

A VA examination report of April 1971 provides addition 
details, indicating that there was only one SFW to the right 
forearm, and describing it as a minor wound with no 
involvement of the vital arteries or nerves and no bone 
injury.  It was noted that the shrapnel fragment was removed, 
the wound was dressed and treated and the Veteran was back to 
full duty within days after sustaining the injury.  The 
report indicated that the Veteran had no trouble with the 
wound during the remainder of his tour of duty or since 
separation except for feeling a stinging sensation in the 
shoulder (not in the area of the wound) when lifting heavy 
objects.  On examination, there was no limitation of motion 
of the right forearm, wrist, hand, elbow or shoulder.  A 
fragment wound scar was seen over the dorsal surface of the 
right forearm measuring about three centimeters by one 
centimeter in diameter.  The examiner indicated that it was 
not disfiguring and there was no indication of damage to 
vital structures in this area or of functional deficit 
secondary to the injury.  X-ray films revealed a metallic 
foreign body between the right radius and ulna.  The bone 
structure and right wrist were described as normal.

The Veteran filed an increased rating claim for residuals of 
a SFW of the right forearm in February 2005.  

VA mental health records dated in October 2004 mention that 
his medical problems included a rotator cuff problem.  

A VA examination was conducted in April 2005 and it was noted 
that the Veteran was left hand dominant.  He reported that 
residuals of a SFW of the right forearm had worsened.  He 
also reported that he had sustained a SFW of the right 
shoulder, and that he had undergone rotator cuff surgery in 
2003; the examiner indicated that the right shoulder would 
not be addressed during the examination.  The Veteran 
reported of pain/discomfort of the right forearm assessed on 
average as 4/10.  He reported having motor weakness and 
difficulty lifting with cramps.  He stated that experienced 
numbness and tingling in the 3rd to 5th fingers of the right 
hand and noted that discomfort was increased on overuse and 
with activity such as lifting heavy weights.  

Physical examination revealed that range of motion of the 
wrists and elbows was within normal limits.  Deep tendon 
reflexes were 1 to 2+ and symmetric.  Motor examination was 
normal and strength testing was 5/5 in the upper extremities, 
including grip strength.  Sensory examination revealed 
decreased sensation in the patchy distribution.  It was noted 
that the Veteran had some palpable nodules over the extensor 
surface of the forearm which might be due to shrapnel.  There 
was no indication of functional impairment affecting the 
Veteran's activities of daily living and the examiner 
documented that there was no joint stiffness or limitation of 
motion of the joints above and below the forearm.  The report 
indicated that the Veteran had last worked in June 2004 and 
retired secondary to right rotator cuff surgery performed 
earlier that year.  X-ray films revealed metallic shrapnel in 
the soft tissues of the distal forearm with no acute fracture 
of joint subluxation.  Accessory ossification versus old 
avulsion fracture at the medial epicondyle (shown on X-ray 
films) was diagnosed.

By rating action of May 2005, an increased disability rating 
of 10 percent was granted effective from February 2005.  

VA records include an entry dated in January 2006 noting that 
the Veteran was having right shoulder pain as well as right 
wrist pain with numbness in the arm and hand.  A March 2006 
psychiatric record includes mention of a medical problems 
identified as chronic arm pain, described as possible 
alcoholic hepatitis.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased disability rating claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Throughout the appeal period extending from February 14, 2005 
forward (the date of the claim for increase), service-
connected residuals of a SFW to the right forearm have been 
rated as 10 percent disabling under Diagnostic Code 5308.  
Muscle injuries of the forearm and hands are rated under 
Diagnostic Codes 5307 through 5309.  Diagnostic Code 5308 
rates the disabilities of Muscle Group VIII, which pertains 
to muscles arising mainly from external condyle of humerus, 
extensors of carpus, fingers, and thumb, and supinator, which 
affect the extension of wrist, fingers, and thumb and 
abduction of thumb.  See 38 C.F.R. § 4.73 (2008).

According to Diagnostic Code 5308, a 10 percent disability 
rating is warranted for a moderate injury to Muscle Group 
VIII on either the dominant or non-dominant side.  A 20 
percent disability rating is warranted for a moderately 
severe injury to Muscle Group VIII on either the dominant or 
non-dominant side, a 20 percent disability  rating is 
warranted for a severe injury to the non-dominant side, and a 
30 percent disability rating is warranted for a severe injury 
to the dominant side.  38 C.F.R. § 4.73, Diagnostic Code 
5308.

38 C.F.R. § 4.56, the regulation governing the evaluation of 
muscle disabilities, provides: (a) An open comminuted 
fracture with muscle or tendon will be rated as a severe 
injury of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence establishes 
that the muscle damage is minimal; (b) A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5303 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

The Veteran has been assigned a 10 percent disability rating 
for a moderate muscle injury of the right (non-dominant) 
forearm per 38 C.F.R. § 4.56.  The Board finds that the 
evidence does not indicate moderately severe disability of 
the muscles of Group VIII on the right side.  

The history of the injury does not indicate that the Veteran 
sustained a through and through or deep open penetrating 
wound by a small high velocity missile or a large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
was no indication of a history of hospitalization for a 
prolonged period of treatment of the wound.  In contrast, the 
service treatment records and a 1971 VA examination report 
indicated that the wound was minor, with no involvement of 
the vital arteries or nerves and no bone injury.  The 
shrapnel fragment was removed, the wound treated and the 
Veteran was back to full duty within days after sustaining 
the injury.  The evidence reflects that the Veteran had no 
trouble with the wound during the remainder of his tour of 
duty.  X-ray films taken in 1971 revealed a metallic foreign 
body between the right radius and ulna.  On examination 
conducted in 1971, there was no limitation of motion of the 
right forearm, wrist, hand, elbow or shoulder.  

Further, the currently manifested residuals of the SFW do not 
include indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Physical examination conducted in 
2005 revealed that range of motion of the wrists and elbows 
was within normal limits.  Deep tendon reflexes were 1-2+ and 
symmetric.  Motor examination was normal and strength testing 
was 5/5 in the upper extremities, including grip strength.  
Sensory examination revealed decreased sensation in the 
patchy distribution.  There was no indication of functional 
impairment affecting the Veteran's activities of daily living 
and the examiner documented that there was no joint stiffness 
or limitation of motion of the joints above and below the 
forearm.  In essence, tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment.  

While the Board notes that X-ray films taken in 2005 revealed 
metallic shrapnel in the soft tissues of the distal forearm, 
that finding alone does not dictate that the disability is 
moderately severe or severe.  In this regard, the Board notes 
that 38 C.F.R. § 4.56(d) is essentially a totality-of-
circumstances test and no single factor is per se 
controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 
(2006); see also Robertson v. Brown, 5 Vet. App. 70 (1993).  
As explained above, the history of the wound is not 
consistent with moderately severe muscle injury nor does the 
Veteran demonstrate the type of symptoms associated with 
moderately severe muscle injury under 38 C.F.R. § 4.56(d)(3).  
In light of the service and post-service medical evidence 
relating to the manifestations of the SFW which is found 
overall to be insufficient to support an increased disability 
rating, the specific finding of a retained foreign body does 
not warrant a higher disability rating.

In addition, there is no evidence of adhesion of scar to one 
of enumerated bones, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electro-diagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56 (d)(4).  

Further, there is no basis for a separate rating for a scar 
as the scarring has not been shown to be anything but 
asymptomatic and the criteria for the assignment of a 
compensable disability rating for scarring under Diagnostic 
Codes 7801 to 7805 have not been met.  

Consideration has also been given regarding whether a 
separate evaluation for peripheral nerve impairment is for 
assignment.  A muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  In this case, in 2005 sensory examination 
revealed decreased sensation in the patchy distribution.  
However, there has been no objective evidence of nerve 
impairment affecting the right upper extremity.  Accordingly, 
in the absence of such findings, the file also fails to 
contain evidence establishing that any nerve/neurological 
impairment is associated (by virtue of competent medical 
evidence or opinion) with the service-connected SFW 
residuals, particularly in light of the fact that the Veteran 
also has a non service-connected disability which affects the 
right shoulder.  Moreover, the Board further observes that 
the SFW residuals and any claimed related neurological 
symptomatology of the right upper extremity, even if shown, 
would not affect entirely different functions of the same 
body part.  As such, there is no basis for an increased 
disability rating under 38 C.F.R. § 4.55 nor is a separate 
evaluation for neurological impairment warranted.  

Since the Veteran does not have a moderately severe muscle 
injury of the right forearm, a disability rating in excess of 
10 percent is not warranted for any portion of the appeal 
period.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); see 
also Hart, 21 Vet. App. at 509-10.

Further, the evidence fails to show that the Veteran 
qualifies for extra-schedular consideration for his service-
connected residuals of a SFW of the right forearm.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1). There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the schedular rating 
is adequate.  Id. at 115.  If the Veteran's disability 
picture is contemplated by the rating schedule, the Veteran's 
assigned schedular evaluation is adequate and no referral is 
required.  Ibid.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-116; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun, 22 Vet. App. at 116. 

Here, the record does not establish that the rating criteria 
are inadequate.  The manifestations associated with the SFW 
of the right forearm are not extraordinary and are 
contemplated and accounted for in conjunction with the 
currently assigned 10 percent disability rating.  Thus, the 
Board finds that the schedular criteria are adequate for 
rating the Veteran's SFW residuals of the right forearm.  As 
a result, the other two steps in the analysis of extra-
schedular ratings need not be reached.  Thun, supra, 22 Vet. 
App. at 115-116.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to a disability rating in excess of 10 percent 
for SFW residuals of the right forearm.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application, and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the right 
forearm is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


